Citation Nr: 1119184	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-32 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The appellant had service with the United States Army Reserve, to include active duty service from March 4, 2003 to September 27, 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although VA may determine educational status for the purpose of adjudicating educational assistance claims, the Armed Forces or Department of Defense (DOD) makes determinations regarding basic educational assistance eligibility.  See 38 C.F.R. § 21.7540(a) (2010) (noting that the armed forces will decide whether a reservist has met all eligibility criteria except for educational requirement); 38 C.F.R. § 21.7550 (2010) (indicating generally that the Secretary of the relevant military department makes various service and eligibility determinations).  

The appellant seeks Montgomery GI Bill-Selected Reserve (MGIB-SR) or Chapter 1606 benefits, which are intended to encourage membership in the Selected Reserve of the Ready Reserve.  See 10 U.S.C.A. § 16131 (West 2002 & Supp. 2010).  A reserve member is entitled to benefits if, after June 30, 1985, he or she enlists for a period of not less than six years, has completed high school or an equivalency certificate, and has completed the initial period of ACDUTRA.  38 U.S.C.A. § 16132(a), (b) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7540(a).  Chapter 1606 benefits are no longer available as of the earlier of the date on which the person is separated from the Selected Reserve and the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance.  10 U.S.C.A. § 16133(a), (b) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7550(a).  There are certain exceptions, to include where the person is separated because of a disability which was not the result of willful misconduct incurred on or after the date of entitlement to educational assistance.  10 U.S.C.A. § 16133(a), (b); 38 C.F.R. § 21.7550(a), (d).

Here, the appellant's enlistment documents indicate she enrolled in the United States Army Reserve in September 2002 for a period of 8 years.  A diploma indicates completion of a U.S. Army medical laboratory specialist course that was held from May 28, 2003 to June 22, 2004.  The appellant's DD-214 indicates active duty service from March 4, 2003 to September 27, 2004 with 5 months prior inactive service.  The DD-214 indicates an honorable discharge on September 27, 2004 based on disability and provides that the appellant had not completed her first full term of service.  A July 2009 e-mail statement from a DOD official indicates that the appellant was not entitled to MGIB-SR Chapter 1606 benefits because she never completed her initial term of active duty for training. 

The only reason that DOD provided to VA regarding the appellant's basic ineligibility for educational assistance benefits is that the appellant did not finish her initial active duty for training.  But the evidence, to include the DD-214 noting active service and a diploma regarding a training program during that period of service, appears to suggest otherwise.  The Board notes that it isn't clear if other basic eligibility requirements or limitations have been met; the appellant is separated from the Army Reserve but it appears to be based on disability, although the circumstances of that disability are not clear.  Remand is thus required to obtain a determination from DOD regarding the basic eligibility of the appellant, as DOD must make all such determinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Armed Forces division to obtain a determination of the Veteran's eligibility for Chapter 1606 educational assistance benefits.  Include a specific request to provide a narrative regarding whether the appellant 1) completed her initial active duty period, 2) completed her term of enlistment, and 3) was separated due to a disability that meets the requirements of 10 U.S.C.A. § 16133(b) and 38 C.F.R. § 21.7550(d).

2.  Obtain the Veteran's service treatment records and personnel records in order to clarify the terms of her separation from the reserves.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


